Quillian, Presiding Judge.
Defendant-appellant McCormick appeals on the general grounds from a verdict and judgment for plaintiff-appellee Clemenson in an action to collect on a promissory note. Held:
1. The parties were the two principal stockholders in a corporation they had created to invest in and operate real estate properties. After a few years of operation they agreed in writing that Clemenson, who was the vice president of the corporation, would resign as such and deliver his stock therein to McCormick, who in turn would give Clemenson a promissory note for $20,000 representing a return of the capital Clemenson had invested in the corporation. It is undisputed that Clemenson did resign as vice president and that McCormick signed and delivered the note to Clemenson. The only factual dispute is whether there was a failure of consideration, with Clemenson presenting his testimony and other evidence that the stock had value and that he personally delivered his stock to McCormick and McCormick testifying to the contrary.
“The testimony of the parties to the contract being in conflict, credibility was a matter to be determined by the jury. [Cit.] The jury determined the issue adversely to the defendant. After verdict the evidence is construed in its light most favorable to the prevailing party, and every presumption and inference is in favor of the verdict. [Cit.]” Carson v. Parks, 141 Ga. App. 466 (1), 467 (233 SE2d 857).
*530Decided February 23, 1983.
J. Loren Fowler, for appellant.
M. Windle Davis, Jr., for appellee.
We find sufficient evidence of record to support the verdict.
2. Appellee’s motion for damages under OCGA § 5-6-6 (Code Ann. § 6-1801) is denied.

Judgment affirmed.


Sognier and Pope, JJ., concur.